                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

MICHAEL FOURNIER DIXON,                           §
                                                  §
               Petitioner,                        §
                                                  §
v.                                                §    Civil Action No. 4:18-CV-1007-O
                                                  §
LORIE DAVIS, Director,                            §
Texas Department of Criminal Justice,             §
Correctional Institutions Division,               §
                                                  §
               Respondent.                        §

                                     OPINION AND ORDER

       Before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 filed

by Petitioner, Michael Fournier Dixon, a state prisoner confined in the Correctional Institutions

Division of the Texas Department of Criminal Justice (TDCJ), against Lorie Davis, director of

TDCJ, Respondent. After considering the pleadings and relief sought by Petitioner, the Court has

concluded that the petition should be denied.

I. BACKGROUND

       On April 6, 2016, pursuant to plea agreements, Petitioner entered guilty pleas in the Criminal

District Court No. 3, Tarrant County, Texas, Case Nos. 1414520D (possession with intent to deliver

a controlled substance, cocaine, 4-200 grams), 1414521D (possession with intent to deliver a

controlled substance, heroin, 4-200), 1414523D (tampering with evidence), and 1414789D (evading

arrest/detention with a vehicle, a deadly weapon), and pleas of true to the repeat-offender and deadly-

weapon allegations in the indictments in exchange for the state’s recommendation of concurrent 15-
year sentences in all four cases.1 Petitioner did not appeal his convictions but did challenge his

convictions in four state habeas-corpus applications, one for each conviction, which were denied by

the Texas Court of Criminal Appeals without written order on the findings of the trial court.

II. ISSUES

        In this federal petition, Petitioner raises two grounds for relief, wherein he claims his trial

counsel was ineffective in various respects. Pet. 6, ECF No. 1.

III. RULE 5 STATEMENT

        Respondent believes that the petition is neither barred by the statute of limitations nor the

successive-petition bar and that Petitioner has sufficiently exhausted his state court remedies as to

the claims presented. Resp’t’s Answer 5, ECF No. 14.

IV. STANDARD OF REVIEW

        A § 2254 habeas petition is governed by the heightened standard of review provided for by

the Anti-Terrorism and Effective Death Penalty Act (AEDPA). 28 U.S.C. § 2254. Under the Act,

a writ of habeas corpus should be granted only if a state court arrives at a decision that is contrary

to or an unreasonable application of clearly established federal law as determined by the United

States Supreme Court or that is based on an unreasonable determination of the facts in light of the

record before the state court. Harrington v. Richter, 562 U.S. 86, 100-01 (2011); 28 U.S.C. §

2254(d)(1)-(2). Additionally, the statute requires that federal courts give great deference to a state

court’s factual findings. Hill v. Johnson, 210 F.3d 481, 485 (5th Cir. 2000). Section 2254(e)(1)

provides that a determination of a factual issue made by a state court shall be presumed to be correct.


        1
          On the same date in the same court, Petitioner also pleaded guilty in Case No. 1414522 pursuant to a plea
agrrement to posession of marijuana and was sentenced to 15 years confinement. Petitioner does not challenge that
conviction in this petition. Pet. 2, ECF No. 1.

                                                        2
It is the petitioner’s burden to rebut the presumption of correctness through clear and convincing

evidence. 28 U.S.C. § 2254(e)(1).

V. DISCUSSION

       Petitioner’s claims are multifarious and addressed as thoroughly as practical. They are

construed to allege that counsel’s representation was deficient during all critical stages of trial and

more specifically as follows:

       (1)     counsel misled him by indicating that he could not challenge the state’s “inclusion,”
               or the validity, of the deadly-weapon findings unless he proceeded to trial;

       (2)     counsel failed to conduct a reasonable investigation of the facts and law pertaining
               to the deadly-weapon findings and their “inclusions” based on Texas Code of
               Criminal Procedure article 42.12 and Texas Penal Code § 1.07(a)(17)(b);

       (3)     counsel failed to investigate his “validity challenge” to the state’s deadly-weapon
               “inclusions”;

       (4)     counsel erroneously advised him to accept all four of the state’s plea agreements even
               though they included “a factually insufficient finding that [he] used his vehicle as a
               deadly weapon”;

       (5)     counsel neglected to advise him on the basic elements of proof needed by the state
               to obtain a conviction with an affirmative deadly-weapon finding in each individual
               plea agreement; and

       (6)     counsel failed to challenge the indictment in Case No. 1414523D (tampering with
               evidence) and erroneously advised him to plead guilty to the offense even though the
               police report contained exculpatory evidence indicating that he was not guilty of the
               offense.

Pet. 6, ECF No. 1; Pet’r’s Mem. 5-10, ECF No. 8.

       By entering a knowing, intelligent, and voluntary guilty plea, a criminal defendant waives

all nonjurisdictional defects in the proceedings preceding the plea, including ineffective-assistance-

of-counsel claims that do not attack the voluntariness of the guilty plea. Smith v. Estelle, 711 F.2d



                                                  3
677, 682 (5th Cir. 1983); Bradbury v. Wainwright, 658 F.2d 1083, 1087 (5th Cir. 1981). A guilty

plea is knowing, intelligent, and voluntary if done with sufficient awareness of the relevant

circumstances and likely consequences surrounding the plea. Brady v. United States, 397 U.S. 742,

748 (1970). If a challenged guilty plea is knowing, intelligent, and voluntary it will be upheld on

federal habeas review. James v. Cain, 56 F.3d 662, 666 (5th Cir. 1995). Although a defendant’s

attestation of voluntariness at the time of the plea is not an absolute bar to later contrary contentions,

it places a heavy burden upon him. United States v. Diaz, 733 F.2d 371, 373-74 (5th Cir. 1979).

        Petitioner was represented at trial by Glynis Adams McGinty, licensed to practice law since

April 1988. He raised similar ineffective-assistance claims in his state habeas-corpus applications,

and the state habeas judge, who also presided over the plea proceedings, held a hearing by affidavit,

in which counsel responded to Petitioner’s allegations as follows (all spelling, punctuation and/or

grammatical errors are in the original):

                On September 1, 2015, I was retained by [Petitioner] to represent him . . . .
        Several of the cases contained a Repeat Offender Notice which raised his penalty
        range on them to no less than fifteen years (15) and no more than ninety-nine(99)
        years or life, and up to a ten thousand ($10,000.00) fine. Furthermore, the
        Indictments contained a Deadly Weapon Finding Notice to wit: a motor vehicle that
        in the manner of its use or intended use was capable of causing death or serious
        bodily injury.

                The facts that were presented to me by Mr. Dixon were as follows:

                On May 17, 2015 Officers were working routine patrol in the area of 5500
        Fernander Dr. When that observed a white vehicle Texas License Plate #DXR5422
        being driven by [Petitioner], traveling eastbound on Fernander Dr., Fort Worth,
        Texas. This area is known to officers as a high drug trafficking area, due to multiple
        complaints from community members along with numerous narcotics arrest. Officers
        turned eastbound and got behind the vehicle, and observed [Petitioner] slow down
        and then proceed through a stop sign at Hervie and Fernander. The vehicle then
        pulled to the stop sign at Prevost and Fernander. The vehicle turned north on the
        4600 block of Prevost, without stopping completely at the stop sign, and failed to


                                                    4
signal 100 feet prior to the intersection, signaling as he began the turn at the
intersection. When officers turned north behind [Petitioner]s vehicle he accelerated
at a high rate of speed. Officers announced to dispatch that they were in pursuit of a
vehicle traveling at a high rate of speed, and other officers in the location joined in
the chase. The officers that were directly behind the [Petitioner]s vehicle attempted
to catch up to him as he turned west on the 5300 block of Carver, and proceeded
through multiple stop signs at high speeds without stopping or even slowing, which
placed himself along with any motorist or pedestrians in danger. When [Petitioner]
turned onto Carver he temporarily lost control of his vehicle, and drove through a
yard on the North side of the street before regaining control. The vehicle then turned
south from Carver onto the 4600 block of Bourine, and officers observed the
passenger door open on [Petitioner]s vehicle which indicated to the officers that
[Petitioner] had fled the vehicle to elude officers. When [Petitioner] saw the officers
had caught up to him he closed the car door and continued to accelerate at a high rate
of speed. The officers observed the driver door of the [car] opened several times
during the pursuit. The vehicle turned from Bourine west onto the 5400 block of
Fernander, and continued to accelerate. The vehicle turned from north onto the 4600
block Prevost.. As the vehicle began to driving north on Prevost, officers observed
the driver’s side door open, and object come out of the open driver’s side door.
Officer Allred informed the responding officers that the driver had thrown something
from the vehicle on Prevost at Fernander.Street. The vehicle continued at a high
speed, and turned west on the 5300 block of Humbert, then turned south on the 4300
block of Bourine Street..

        Officers observed the vehicle slow down at the 4300 block of Bourine, and
a black male driver later identified as [Petitioner], a black male, whose date of birth
was 08/17/74 jumped out of the vehicle on the roadway while the vehicle was in
drive. [Petitioner] began to flee on foot eastbound through the alley between 5400
Humbert, and Farnsworth. The unoccupied vehicle continued south bound on
Bourine and finally came to rest in the side yard of 5437 Fernander where the vehicle
broke the fence and shrubbery in the yard,. Officers exited the patrol car, and
followed [Petitioner] on foot through the alley. Officer Rogers yelled several times
“Stop Police” and [Petitioner] continued to run, ignoring commands from officers to
stop. [Petitioner] fell several times, and attempted to hide in some bushes. Officer
Rodgers caught up to [Petitioner] and ordered him to roll to his stomach and placed
his hands behind his back. [Petitioner] complied and was placed in handcuffs.
Officers Rodgers escorted [Petitioner] back to the patrol car and [Petitioner]
informed the Officers that his vehicle ran over him when he exited the car and
attempted to run from them on foot.

        When officers did an inventory of [Petitioner]’s vehicle they found a closed
plastic Tupperware container resting against the gas pedal of the vehicle which
contained two vacuumed sealed plastic bags with cocaine in one and heroin in the


                                          5
other. They also located a scale which they believed was used for weighing the
controlled substance. The cocaine weight was 24.3g and the weight of the heroin was
4.275 ounces. They also found a gallon ziplock bag which contained a large amount
of marijuana.

        When [Petitioner] hired me on September 2, 2015, he said it was because I
had represented him in the past, and he was confidant in my representation. I
obtained through discovery the entire States file including police reports, lab reports,
video’s and still pictures. I reviewed all the evidence against [Petitioner] with him.
Furthermore, [Petitioner] and I discussed the fact that their had been two recalls on
the breaking system of the vehicle he was driving, however after researching the
issue with the manufacturer, and in light ofthe facts of his case it had little to no value
regarding his guilt or innocense. Each time I met with [Petitioner] in my office his
main concern was getting the State to come off of the deadly weapon finding in his
indictments. Each time I assured him that I was continuing to discuss this with the
Assistant District Attorney, and she was not budging. The fact that he was run over
by his own vehicle while attempting to flee from the police with a car full of drugs,
was not one of mitigation nor did it impact the deadly weapon finding. During my
negotiations with the Assistant District Attorney assigned to [Petitioner]’s cases I
discussed the recall on the breaking system of [Petitioner]’s car, and although
verified, it had little impact on the plea bargain negotiations or the deadly weapon
finding. The State was not willing to negotiate a plea without the deadly weapon
finding, which I explained to [Petitioner] throughout my representation.

         I discussed [Petitioner]’s options of trial, an open plea or a plea bargain with
the State. It was [Petitioner]’s sole and voluntary decision to enter into plea bargain
negotiations with the State, and I proceeded accordingly. [Petitioner] was very clear
that he did not want a trial under any circumstances, and that he wanted me to get
him the best deal I could from the States attorney. I appeared on behalf of [Petitioner]
as his case proceeded through the court management system while continuing to
negotiate with the State. I repeatedly explained to [Petitioner] that if we proceeded
to trial the issue of whether the vehicle was a deadly weapon or not would be
presented at that time, and we could present our evidence against the State’s request.
However, I further explained to him that if we proceeded with a plea the State would
persist in its request for a deadly weapon finding. [Petitioner]’s case was scheduled
for trial in early April, 2015, and I notified [Petitioner] that we had to make a choice
between trial or a plea bargain. As with most criminal cases [Petitioner] waited until
the 11th hour to finally accept the last offer I was able to negotiate, 15 years in the
Institutional Division of the Texas Department of Criminal Justice, which was the
minimum amount of time he could receive from a Jury at trial.

        On April 6, 2016 [Petitioner] and I appeared before the Court and accepted
the States offer of 15 years in the Institutional Division of the Texas Department of


                                            6
         Criminal Justice in exchange for his plea of GUILTY (see Written Plea
         Admonishments and Trial Certifications). I discussed with [Petitioner] his rights
         under the Constitution, as well as, his limited rights of appeal, and after our
         discussions he signed each written plea admonishment and trial certification.
         [Petitioner] signed each of the Admonishments which contain the Deadly Weapon
         finding, which he was aware of as evidence by his signature. I advised [Petitioner]
         that we could proceed to trial if he persisted in his wanting to fight the Deadly
         Weapon finding and HE choose to accept the State’s offer rather than proceed to a
         jury trial. [Petitioner] plead guilty to each of the charges, and was pronounced guilty.
         The Court followed the plea bargain recommendation and sentenced [Petitioner] to
         the agreed upon punishment of 15 years.

                I performed all professional services required of me as his attorney, and
         additionally after he had taken his plea I (as a Muncipal Court Judge) performed his
         marriage ceremony.

01SHR2 97-100, ECF Nos. 15-8 & 15-9 (emphasis in original).

         Based on counsel’s affidavit, the documentary record, and his own recollection of the plea

proceedings, including Petitioner’s demeanor in court, the state habeas judge found that Petitioner

was admonished in accordance with state law and chose to plead guilty and accept the deadly-

weapon findings instead of going to trial knowing that a trial would be the only way to not have

deadly-weapon findings and that there was no credible evidence that counsel’s advice fell below the

range of competence required of criminal defense attorneys or to overcome the presumption that

Petitioner’s pleas were regular.3 Id. at 144-45, ECF No. 15-10. Based on its findings, and applying

the Strickland standard and relevant state law, the court entered the following legal conclusions:



         2
             “01SHR” refers to the record of Petitioner’s state habeas proceeding in WR-87,450-01.
         3
           Petitioner presented his own affidavit and the affidavit of his wife Audry Dixon in an effort to establish that
during the plea colloquy he attempted to question the trial court regarding the deadly-weapon findings but was ignored.
Id. at 70-71, ECF No. 15-8. There is no reporter’s record of the plea hearing on file or any indication in the record before
the Court that Petitioner ever attempted to withdraw the guilty pleas or made any objections concerning the pleas. The
state habeas court impliedly found that the affidavits lacked credibility and explicitly found that if Petitioner had
indicated to the court that his pleas were not freely, knowingly, or voluntarily made, the court would not have accepted
the pleas. Id. at 146, ECF No. 15-10.

                                                             7
37.   There is a presumption of regularity with respect to guilty pleas under Texas
      Code of Criminal Procedure art. 1.15.

38.   Before accepting a guilty plea, the court must admonish the defendant as to
      the consequences of his plea, including determining whether the plea is
      freely, voluntarily, and knowingly given.

39.   [Petitioner] was properly admonished.

40.   When a defendant complains that his plea was not voluntary due to
      ineffective assistance of counsel, “‘the voluntariness of the plea depends on
      (1) whether counsel’s advice was within the range of competence demanded
      of attorneys in criminal cases and if not, (2) whether there is a reasonable
      probability that, but for counsel’s errors, he would not have pleaded guilty
      and would have insisted on going to trial.’”

41.   “To justify a deadly weapon finding under Section 1.07(a)(17)(B), the State
      need not establish that the use or intended use of an implement actually
      caused death or serious bodily injury; only that ‘the manner’ in which it was
      either used or intended to be used was ‘capable’ of causing death or serious
      bodily injury.”

42.   Because [Petitioner] used his vehicle in a manner capable of causing death
      or serious bodily injury, the deadly weapon allegations were proper.\

43.   Counsel’s advice to plead true to the affirmative deadly weapon findings was
      proper.

44.   [Petitioner] has failed to prove that he was misled by counsel.

45.   [Petitioner] has failed to prove that counsel’s advice fell below a range of
      competence demanded of attorneys in criminal cases.

46.   [Petitioner] has failed to prove that he would not have pled guilty and would
      have insisted on going to trial but for the alleged misconduct.

47.   [Petitioner] has failed to prove that his pleas were involuntary due to
      ineffective assistance of counsel.

48.   [Petitioner] has failed to overcome the presumption that his pleas were
      regular.

49.   [Petitioner]’s pleas were freely, voluntarily, and knowingly made.


                                        8
Id. at 148-49 (citations omitted).

        Petitioner fails to present clear and convincing evidence in rebuttal. 28 U.S.C. § 2254(e)(1).

Thus, this Court must apply the presumption of correctness to the state court’s findings, as well as

the state court’s interpretation and application of state law, on the issue. Having done so, Petitioner’s

claims that counsel misled him or gave him erroneous advice to get him to plead guilty are

groundless. Petitioner’s assertions, after the fact, are insufficient to rebut the presumption that he

received effective assistance of counsel and the presumption of regularity of the state court records.

See Webster v. Estelle, 505 F.2d 926, 929-30 (5th Cir. 1974) (holding state court records “are entitled

to a presumption of regularity”). It is clear from the documentary record that based on the trial

court’s and counsel’s interaction with Petitioner, both the judge and counsel were under the opinion

that Petitioner understood all the circumstances concerning his pleas and wanted to proceed with his

pleas. Petitioner reinforced this belief by executing the written plea admonishments acknowledging

that he was aware of the consequences of his pleas; that his pleas were knowingly, freely, and

voluntarily entered; and that counsel “provided me fully effective and competent representation.”

Petitioner’s representations during the plea proceedings “carry a strong presumption of verity,” and

the official records, signed by Petitioner, his counsel, and the state trial judge are entitled to a

presumption of regularity and are accorded great evidentiary value. Blackledge v. Allison, 431 U.S.

63, 74 (1977); Webster v. Estelle, 505 F.2d 926, 929-30 (5th Cir. 1974).

        In this case, the state would not waive the deadly-weapon allegations, which counsel

discussed with Petitioner. Counsel’s obligation is to inform a criminal defendant of the advantages

and disadvantages of a plea agreement and the attendant statutory and constitutional rights that a

guilty plea would forgo. Libretti v. United States, 516 U.S. 29, 50-51 (1995). Often a criminal


                                                   9
defendant will agree to plead guilty to an offense(s), having been so informed by counsel, in order

to avoid a potentially harsher sentence by a judge or jury. Such a decision on the part of a petitioner

does not render counsel’s representation deficient or a plea involuntary. See North Carolina v.

Alford, 400 U.S. 25, 37 (1970); Brady, 397 U.S. at 749-50.

       Because Petitioner’s guilty pleas were voluntarily, intelligently, and knowingly made, his

remaining ineffective-assistance claims are waived.

VI. CONCLUSION

       For the reasons discussed herein, Petitioner’s petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2254 is DENIED. Further, pursuant to 28 U.S.C. § 2253(c), for the reasons discussed

herein, a certificate of appealability is DENIED.

       SO ORDERED on this 25th day of September, 2019.


                                                  _____________________________________
                                                  Reed O’Connor
                                                  UNITED STATES DISTRICT JUDGE




                                                  10
